UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-4734


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

YANCEY COOPER,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:08-cr-00239-BEL-1)


Submitted:   April 30, 2012                   Decided:   May 10, 2012


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sicilia Chinn Englert, LAWLOR & ENGLERT, LLC, Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Michael C. Hanlon, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Yancey   Cooper   pleaded          guilty,     pursuant       to    a     plea

agreement, to one count of distribution of and possession with

intent to distribute fifty grams or more of cocaine base, in

violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(A) (West 1999 &

Supp. 2011). The district court sentenced Cooper to 180 months’

imprisonment, as stipulated in the plea agreement pursuant to

Fed. R. Crim. P. 11(c)(1)(C).                 Cooper contends on appeal that,

as a result of the district court’s omissions at the Fed. R.

Crim.      P.    11   colloquy,   his    guilty       plea    was   not   knowing         and

voluntary.        We affirm.

                Because Cooper did not move in the district court to

withdraw his guilty plea, we review his claims for plain error.

United States v. Martinez, 277 F.3d 517, 524-25 (4th Cir. 2002).

To establish plain error, Cooper must show that: (1) an error

was made; (2) the error is plain; and (3) the error affects his

substantial rights.            United States v. Olano, 507 U.S. 725, 732

(1993).         Even if Cooper makes this showing, however, correction

of   the    error     lies   within     our       discretion,   which     we       will   not

exercise        unless   the    error    “seriously          affects    the    fairness,

integrity or public reputation of judicial proceedings.”                                  Id.

(internal quotation marks, citations, and alteration omitted).

                Cooper contends that his guilty plea was not knowing

and voluntary because the district court did not advise him that

                                              2
his guilty plea waived all antecedent non-jurisdictional defects

and failed to inform him about the waiver of trial rights and

the mandatory maximum and minimum penalties for his offense.

           Even if there were omissions at the Rule 11 hearing,

Cooper is not entitled to relief because any errors did not

affect his substantial rights.          An error affects a defendant’s

substantial rights if it is so prejudicial as to affect the

outcome of the proceedings.     Martinez, 277 F.3d at 532.          In the

guilty plea context, a defendant meets this standard by showing

that he would not have pleaded guilty but for the Rule 11 error.

Id.   We conclude that Cooper has failed to make this showing.

Accordingly, we discern no plain error.

           We therefore affirm the district court’s judgment. We

dispense   with   oral   argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                                AFFIRMED




                                    3